In a bill for sale of lands for division, the averment: "The complainant owns a one-third undivided interest for life and the defendant is the owner of a two-thirds undivided interest in fee simple and owns the remainder of complainant's one-third undivided interest for life," sufficiently sets forth the interests of the parties, and that all the joint owners are before the court.
How their respective interests were acquired, and muniments of title, are matters of evidence. Henderson v. Stinson,207 Ala. 365, 92 So. 453; Curlee v. Scott, 207 Ala. 478,93 So. 393; Foley v. Brock, 173 Ala. 336, 56 So. 207.
The description of the property is sufficient. It clearly identifies each of the two parcels of land.
The demurrer was properly overruled.
Affirmed.
ANDERSON, C. J., and GARDNER and FOSTER, JJ., concur.